Citation Nr: 1618669	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected thoracolumbar strain prior to December 10, 2010.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2007 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the September 2010 rating decision, the RO granted service connection for thoracolumbar strain and assigned an initial 20 percent rating, effective June 12, 2010, the day after the Veteran's separation from active service.  The Veteran disagreed with the assigned initial rating, and in a February 2011 rating decision, the RO increased the rating for thoracolumbar strain to 40 percent, effective December 10, 2010, the date of a VA physical therapy treatment record indicating an ascertainable increase in the severity of the disability.  As this did not constitute a full grant of the benefit sought, the increased rating issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

However, based on a February 2011 statement from the Veteran, a July 2011 VA Form 9, a December 2012 VA Form 646, and an April 2016 brief from the Veteran's representative, the Veteran is only seeking an increased rating for his thoracolumbar strain disability for the period prior to December 10, 2010; he does not contest the grant of a 40 percent disability rating for the period beginning December 10, 2010.  Accordingly, the scope of the issue on appeal is limited to entitlement to an initial increased rating for thoracolumbar strain prior to December 10, 2010.  


FINDING OF FACT

Effective June 12, 2010, the Veteran's thoracolumbar strain disability was manifested by a functional loss due to pain that more nearly resembles forward flexion of the thoracolumbar spine of 30 degrees or less; however, there is no evidence of favorable or unfavorable ankylosis of the spine during this period.  
CONCLUSION OF LAW

Effective June 12, 2010, the criteria for a 40 percent rating, but no higher, for service-connected thoracolumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

	Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

With respect to the Veteran's claim for an initial increased disability rating, pre-adjudication VCAA notice was given to the Veteran at the time he filed his claim of entitlement to service connection for a back condition in April 2010.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, and the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

	Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service treatment records, Social Security Administration records, and lay statements have been associated with the record.  

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Following his claim for service connection for a back condition, the Veteran was afforded a VA examination in July 2010.  The VA examiner conducted an interview and examination of the Veteran, included objective findings regarding the Veteran's back condition, and provided a diagnosis.  Following the Veteran's notice of disagreement with the disability rating assigned to his thoracolumbar strain disability, the Veteran was scheduled for a VA spine examination in January 2011.  The record reflects that although the Veteran appeared for his scheduled examination, he declined to be evaluated by the assigned examiner based on his prior experience with the examiner.  The Board observes that as set forth in a February 2011 statement from the Veteran, the assigned examiner caused him a great deal of pain during the initial VA examination in July 2010.  In his February 2011 statement, the Veteran also stated that he was willing to report for a VA examination at the VA Medical Center (VAMC) in Madison, Wisconsin, so long as he could be scheduled with a different examiner; in the alternative, the Veteran requested that he be scheduled for a VA examination at the VAMC in Milwaukee, Wisconsin.  For reasons that are unclear from the record, a new VA examination was never scheduled.  Nevertheless, the Board finds that an additional medical examination is not necessary to decide the instant claim.  The Board has carefully reviewed the July 2010 VA examination report and finds that the report, taken as a whole along with other medical evidence of record, is adequate for rating purposes for the relevant period.  Moreover, as the issue on appeal is entitlement to an increased rating prior to December 10, 2010, an additional VA examination that addresses the current nature and severity of the Veteran's thoracolumbar strain disability would not further substantiate his claim.  Cf. 38 C.F.R. § 3.159(d).  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See 38 C.F.R. § 3.326.  

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

II.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

The Veteran's thoracolumbar strain disability is currently assigned a 40 percent rating pursuant to Diagnostic Code 5237, which pertains to lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237.  Disabilities rated using Diagnostic Code 5237 are evaluated under the General Formula for Diseases and Injuries of the Spine (General Formula).  See id.  

Under the General Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, the normal findings for range of motion (ROM) of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, both right and left, to 30 degrees, and rotation, both right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  

	Factual Background 

The Veteran is seeking a rating in excess of 20 percent for his service-connected thoracolumbar strain prior to December 10, 2010.  As set forth in February 2011 and July 2011 statements from the Veteran, and briefs submitted by the Veteran's representative in December 2012 and April 2016, the Veteran argues that his thoracolumbar strain disability warranted an initial rating of 40 percent.  Specifically, the Veteran argues that at the time of separation from active service, the symptoms and functional impairment associated with his thoracolumbar strain disability were equivalent to the symptoms and functional impairment that warranted a 40 percent rating as of December 10, 2010.  

According to a July 2010 VA X-ray report pertaining to the Veteran's thoracic and lumbar spine, there was evidence of very mild thoracolumbar scoliosis.  There was an absence of degenerative changes, fracture, or dislocation.  In December 2010, the X-ray report was amended to include incidentally noted spina bifida occulta.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported constant aching pain and stabbing pressure from just below his neck to his low back.  The examiner noted that the pain did not radiate outside of the Veteran's back.  The Veteran reported that he had flare-ups depending on his level of activity, but he was unable to quantitate how often the flare-ups occurred or how long they lasted.  However, he maintained that when he experienced flare-ups, he was unable to perform any activities.  The Veteran used a cane daily to walk, but he reported that he avoided walking much more than a block due to his back condition.  The examiner noted that there was no gait impairment or need for assistive devices and that no physician had prescribed bed rest in the 12 months prior.  

The examiner performed ROM testing, which demonstrated that the Veteran had forward flexion to 45 degrees, with pain; extension to 20 degrees, with pain; right and left flexion to 30 degrees, with no pain; and right and left rotation to 30 degrees, with minimal discomfort.  In addition to the July 2010 X-ray report showing very mild thoracolumbar scoliosis, the examiner referenced a March 2010 normal bone scan and an August 2009 MRI of the thoracolumbar spine.  According to the August 2009 MRI, there was S-type scoliosis of the cervicothoracic spine.  No degenerative changes or congenital abnormalities were identified, and there was a normal cord.  The examiner's assessment was chronic lumbar thoracic strain.  

In October 2010, the Veteran presented to the VA emergency department for evaluation of his back pain.  The Veteran described his back pain as constant; at its best, the Veteran rated his pain at 4/10, and at its worst, 9/10.  According to the Veteran, the nature of his pain had not changed since its onset during service, and the pain was located throughout his entire back, from between his shoulder blades to his lower back.  The Veteran characterized the pain as constant, sharp, shooting, and stabbing, and he reported that it was worse when walking, sitting, bending over, or lifting.  The Veteran maintained that he only found relief when lying down and resting.  The treatment record provides that the Veteran walked with a cane, which improved pain slightly when walking.  The Veteran reported that he had occasional radiating pain in the bilateral shoulder, middle, or low back region that was exacerbated by certain movements.  For instance, the Veteran claimed that if he was working with his arms, the pain worsened in his shoulder region, and if he was lifting, bending, or walking, it worsened in his middle to low back regions.  The Veteran denied any numbness, tingling, extremity weakness, muscle atrophy, bowel or bladder incontinence, or loss of sensation.  

On physical examination, there was pain to palpation of vertebral processes from the middle-thoracic to lumbar spine region, in addition to pain to palpation of the paraspinal muscles.  There was no tenderness to palpation of the pelvis or rib cage.  Although the provider did not perform ROM testing, the treatment record notes limited flexion, extension, and lateral bending secondary to pain.  The Veteran's lower extremity strength was measured at 4/5, secondary to pain, but it was otherwise measured at 5/5.  The Veteran's deep tendon reflexes were noted to be equal, symmetrical, and intact in the upper and lower extremities.  Sensation to light tough was equal and symmetric throughout.  

According to the treating provider, there was no evidence of neurologic deficit suggestive of cord compression.  The provider referenced the July 2010 X-ray report and stated there was no evidence of degenerative changes, fracture, or dislocation based on diagnostic imagery.  For treatment, the Veteran was given medication for pain and muscle spasms.  

At an October 2010 follow-up with a VA primary care nurse practitioner, the Veteran reported constant back pain from his neck to his buttocks that radiated to the sides of his back, and he rated it from 5 to 8/10.  The Veteran denied numbness or tingling, and there was no loss of bowel or bladder function or muscle weakness.  He was using a cane to walk, but he reported that he used a wheelchair when shopping.  The Veteran stated that he could "barely" pick up a gallon of milk.  The Veteran maintained that although he was able to drive, he had difficulty getting in and out of vehicles.  

On physical examination, the Veteran's spine was noted to be in good alignment.  However, the provider noted limited ROM due to pain, as the Veteran was unable to flex or extend due to pain.  There was point tenderness along vertebral processes from the middle thoracic to lumbar region but no cervical or sacral tenderness.  The Veteran was unable to perform the straight leg raise test due to pain; the provider noted that he grimaced and jumped when different tests were performed, but he was able to put his shoes and socks on without difficulty.  The Veteran's muscle strength to his extremities was noted as normal, and his sensation was intact.  The Veteran's deep tendon reflexes were intact, and the Veteran had steady gait when using a cane with his right hand.  The provider's impression was chronic back pain.  

A November 2010 private MRI report of the lumbar spine notes that the Veteran had exquisite tenderness along the vertebral processes at the middle thoracic to lumbar regions and no radiculopathy.  The alignment of the Veteran's lumbar spine was normal.  The conus medullaris, cauda equine, subarachnoid space, and spinal canal demonstrated no significant abnormality.  There were age-appropriate degenerative changes within the middle and lower lumbar intervertebral discs and facet joints.  The paraspinal and prevertebral soft tissues appeared unremarkable.  The impressions included mild degenerative disc disease with mild spinal canal narrowing at L4-L5 and L5-S1 and mild bilateral neural foraminal narrowing at L5-S1, and no evidence of abnormality of the distal spinal cord or lumbar nerve roots.  

At a December 2010 VA physical therapy treatment, the Veteran reported back pain at a 5 to 6/10 when at a low level, and at 8 to 9/10 with exacerbations.  The pain did not radiate.  The Veteran walked with a standard cane and asked for a wheelchair for longer walks, as he reported that his legs became progressively immobile as he walked.  The Veteran maintained that increased activity worsened his symptoms.  The provider referenced the July 2010 X-ray report and December 2010 addendum, and with respect to the incidentally noted spina bifida in the low lumbar region, the provider detailed that this is the same region in which an MRI report identified ligamentum flavum buckling and mild foramen impingement.  The provider added that the Veteran denied symptoms of radiculopathy, but had back pain from the sacral base to the middle thoracic region.  The straight leg raise test was prohibitive bilaterally for back pain, with the Veteran reaching a maximum of approximately 40 to 45 degrees.  The provider noted that the straight leg raise test was not prohibitive for radiculopathy, but stated that the Veteran's progressive diminishing of lower extremity function as he walked could be a phenomenon of radiculopathy.  The provider stated that the Veteran's ROM of the spine was extremely limited.  The Veteran held a constant midline neutral posture, with observable flattening of the lumbar and thoracic normal curves.  He tolerated no rotation, exhibited minimal flexion, and had "essentially no extension."  The Veteran was noted to have a 15 to 20 degree flexion posture from the hips when standing.  When reclining, the Veteran maintained a hip flexion of approximately 15 degrees, stimulating his standing posture.  A TENS unit was applied for back pain, and the Veteran was measured for a wheelchair.  The provider stated that in his judgment, the Veteran's affective characteristics appeared genuine and sincere.  

A January 2011 VA neurology record notes the Veteran's pain throughout his entire back, but states that the pain did not radiate.  Additionally, there were no shooting pains down the Veteran's legs or into his arms.  There was no numbness or tingling throughout his body, or changes pertaining to his bowel or bladder.  The provider concluded that the examination was negative for a neurological problem and that MRI and X-ray findings did not show neurologic cause for the Veteran's pain.  

At a March 2011 VA pain clinic treatment, the treating physician noted that the Veteran had thoracic and lumbar spine pain without radiation, except to the adjacent paraspinal muscles bilaterally.  The Veteran denied any upper or lower extremity symptoms, numbness, tingling, weakness, balance problems, or incontinence.  The treating physician referenced the imaging studies of the Veteran's back.  With respect to the 2009 MRI report, the examiner noted some scoliosis, but provided that the Veteran's spine was otherwise normal, including the cord.  The treating physician maintained that although the November 2010 MRI showed degenerative changes at L5-S1, there was no herniation and no compression of the nerve roots.  The Veteran's neurologic examination was normal.  

The treating physician's impression was chronic back pain of the thoracic and lumbar spine without any radicular or myelopathic symptoms.  The physician referenced the incidental finding of spina bifida occulata, noting that the Veteran believed this was somehow related to his pain.  However, the physician noted that it was a very common finding and "completely benign and asymptomatic," and that in many cases, it is considered a normal variant.  The physician added that MRI of the Veteran's lumbar spine clearly showed no tethering, which in any event, would be very rare with the Veteran's condition.  
	Analysis

The Board finds that after resolving reasonable doubt in favor of the Veteran, for the period beginning June 12, 2010, the Veteran is entitled to an increased rating of 40 percent, but no higher, for his service-connected thoracolumbar strain.  

As set forth in submissions from the Veteran and his representative, the Veteran argues that his thoracolumbar strain disability symptoms and resulting functional impairment were the same on June 11, 2010, the date of separation from active service, as they were on December 10, 2010, the date upon which the RO found that his disability warranted a 40 percent rating.  The Board notes that the Veteran is competent to report his medical history and observable symptomatology, including pain and certain functional impairment, and the Board has no reason to doubt the Veteran's reports regarding his observable pain and impairment during this time.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted"); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board).  

The Board acknowledges that the ROM measurements contained in the July 2010 VA examination report, which included forward flexion to 45 degrees with pain, appear to support a disability rating of 20 percent rather than 40 percent under the General Formula.  However, when affording the benefit of the doubt to the Veteran, competent medical evidence indicates that his symptoms more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less prior to December 10, 2010.  Although the treating provider did not list ROM measurements, the October 2010 VA emergency department record notes that the Veteran had limited flexion, extension, and lateral bending secondary to his back pain.  Later the same month, a VA primary care nurse practitioner provided that the Veteran had limited ROM due to pain, which rendered him unable to flex or extend; additionally, the Veteran was unable to perform the straight leg raise test due to pain.  The Veteran's inability to flex or extend at the October 2010 VA primary care treatment appears similar to his "extremely limited" ROM at the December 2010 VA physical therapy treatment, when he tolerated no rotation, exhibited minimal flexion, and had "essentially no extension."  Additionally, the Board finds significant the fact that the Veteran's treatment records during this period include no notations of intervening back injuries.  Thus, in light of the above evidence, the Board finds that for the period prior to December 10, 2010, the Veteran's thoracolumbar strain disability more nearly corresponded to the criteria warranting a 40 percent rating using the General Formula.  There is no basis for a higher disability rating using the General Formula, as there is no indication in the record of ankylosis, either favorable or unfavorable, of the spine.  Cf. Johnston v. Brown, 10 Vet. App. 80, 84 (1997).  

The Board also finds that there is no basis for assigning a higher rating when considering additional functional loss due to pain, pain on movement, fatigue, or weakness, to include functional loss during flare-ups or with repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  As demonstrated by the competent medical evidence of record, a 40 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  Although the Veteran reported flare-ups depending on his level of activity, during which he claimed to be unable to perform any activities, the July 2010 VA examiner noted that the Veteran was unable to quantitate how often the flare-ups occurred or how long they lasted.  

Additionally, there is no competent medical evidence indicating that the Veteran's symptoms were so severe as to be the functional equivalent of ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula at Note (5) (defining unfavorable ankylosis as a condition in which the entire thoracolumbar spine, or entire spine, is fixed in flexion or extension and results in one or more enumerated symptoms).  Instead, the record reflects that the Veteran maintained the ability to move his thoracolumbar spine.  For instance, despite the Veteran's limited ROM due to pain at the October 2010 VA primary care treatment, which rendered him unable to flex or extend, the provider noted that the Veteran was able to bend to put his shoes and socks on without difficulty.  It follows that even when considering functional loss due to pain, the Veteran's back disability has not been manifested by unfavorable ankylosis of all or a portion of his spine to meet the criteria for the next higher evaluation for the period prior to December 10, 2010.  See 38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, the Board finds that for the period prior to December 10, 2010, a 40 percent evaluation adequately portrays any functional impairment due to pain, fatigue, and/or weakness that the Veteran has experienced as a consequence of his thoracolumbar strain disability.  

Finally, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  See 38 C.F.R. § 4.71a, General Rating Formula at Note (1).  Despite the Veteran characterizing his pain as "radiating" and the December 2010 VA physical therapist's notations regarding mild nerve impingement and possible radiculopathy, other, more probative evidence weighs against a finding of radiculopathy or other neurological impairment.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The VA treatment records detailed above demonstrate that although the Veteran reported radiating pain throughout his back, the pain was limited to his bilateral paraspinal muscles and did not radiate outside of his back.  The Veteran denied numbness, tingling, extremity weakness, muscle atrophy, or changes to his bladder or bowel.  The Veteran's physical examinations were negative for neurological problems, and MRI reports dated in August 2009 and November 2010 showed a normal cord and no evidence of abnormality of the lumbar nerve roots.  Moreover, based on the X-ray and MRI reports detailed above, the July 2010 VA examiner, October 2010 VA emergency room physician, January 2011 VA neurologist, and March 2011 VA treating physician concluded that there was no compression of the nerve roots and/or no neurologic cause for the Veteran's pain.  The Board finds that these physicians adequately explained their conclusions, and given that they are medical doctors, their opinions significantly outweigh that of the December 2010 VA physical therapist.  Given that the most probative opinions of record are against a finding that there is neurological impairment associated with the Veteran's thoracolumbar strain disability, the Board finds that additional compensation for radiculopathy or other neurological impairment is not warranted.  

The Board has considered the Veteran's statements describing his pain as radiating.  As noted above, the Veteran is certainly competent to describe his observations, and the Board finds no reason to question his statements.  In this case, however, the Board finds that the objective medical findings showing no radiculopathy or neurological impairment made by skilled professionals are more persuasive.  Further, as indicated above, the objective medical findings do not support a rating higher than 40 percent for the Veteran's thoracolumbar strain disability.  

Accordingly, the preponderance of the evidence is against assigning a rating in excess of 40 percent at any time during the appeal period.  

III.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his thoracolumbar strain disability.  The Veteran's disability is manifested by pain, limitation of motion, and interference with sitting, standing, and walking.  The rating assigned contemplate these impairments.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Notably, in addition to his thoracolumbar strain disability, the Veteran is service-connected for major depressive disorder associated with thoracolumbar strain.  However, neither the Veteran nor his representative has indicated any specific service-connected disabilities that are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Effective June 12, 2010, a 40 percent rating for service-connected thoracolumbar strain is granted, subject to the laws and regulations governing the payment of VA compensation.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


